DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2 have been canceled.
Claims 3-9 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 3-9, in the reply filed on 7/12/2022 is acknowledged.
Claims 3-9 are being examined in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is dependent upon a canceled claim (claim 1). In addition, Claim 3 does not recite any transitional phrases. The transitional phrases define the scope of a claim. Without a transitional phrase, it is unclear whether the “wherein” clause in Claim 3 is claim preamble or not? Finally, Claim 3 recites limitations “the surgical implant material” (line 1), “the net-like bacterial cellulose base material” (line 2-3), “the base material” (line 4), and “the material” (line 6), there is insufficient antecedent basis for these limitations in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for these language in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (CN102352051; 9/25/2013) in view of Ul-Islam et al (Biotechnol. J. 2015;10:1847-1861.), Portela et al (Microb Biotechnol. 2019;12(4):586-610.), and Lee et al (J Adv Prosthodont. 2015;7:484-95.).
The instant claims recite a method of preparing a surgical implant material for assisted repair of muscle mechanics, wherein the net-like bacterial cellulose base material is placed into a solution of collagen at a certain concentration, treated in a manner of vortex shaking for 30 seconds to 10 minutes, dried at room temperature; next the base material is placed into an aqueous solution of an aldehyde compound at a concentration of 0.5-10 wt% at 30-50°C for immersion for 50-70 minutes; and then the material treated by immersion undergo a reaction in a vacuum environment having a vacuum degree of 0.06-0.5 Mpa at 60-120°C for 10-30 min, thereby producing the surgical implant material for assisted repair of muscle mechanics.
Zheng teaches a method for preparing a collagen-modified bacteria cellulose composite, which has wide application prospects in the field of biomedical materials (p.1 Technical field), comprising: placing obtained bacteria cellulose into a solution of collagen at a certain concentration (p.4 para 6), wherein the bacteria cellulose has three-dimensional porous network structure (p.4 para 9); performing drying treatment under normal temperature (p.4 para 10-11); and drying under vacuum drier (p.4 para 12-13). In addition, Ul-Islam teaches bacteria cellulose composites have been used for the development of numerous biomaterials and medical devices (p.1853 col left – last para, col right – first para), and bacterial cellulose fibers support the growth and proliferation of smooth muscle (p.1855 col right – para 1).

Zheng does not teach the method comprises vortex shaking for 30 seconds to 10 minutes (claim 3).
Portela teaches bacterial cellulose for wound dressing applications (Title), comprising loading of bacterial cellulose, wherein vortexing for a 10 min period results in the same protein loading level than submersion for 24 h, while protein distribution and stability are unaltered, vortex loading results in a much slower protein release, directly relates to a denser bacterial cellulose matrix and reduced capacity of water holding (p.598 col left – para 1).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vortex shaking a collagen-modified bacteria cellulose composite, since Zheng discloses placing bacterial cellulose into a solution of collagen (protein), and Portela discloses vortexing for a 10 min period maintain protein distribution and stability, which results in a much slower protein release, and directly relates to a denser bacterial cellulose matrix and reduced capacity of water holding. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to vortex shaking a collagen-modified bacteria cellulose composite with a reasonable expectation for successfully preparing a collagen-modified bacteria cellulose composite.

Zheng does not teach the method comprises placing the base material into an aqueous solution of an aldehyde compound, such as glutaraldehyde, at a concentration of 0.5-10 wt% at 30-50°C for immersion for 50-70 minutes (claims 3-5).
However, Zheng does teach a method for preparing a collagen-modified bacteria cellulose composite. Lee teaches mechanical and biologic properties of bacterial cellulose are enhanced via chemical cross-linked methods including glutaraldehyde (p.492 col right – para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to place a collagen-modified bacterial cellulose into an aqueous solution containing glutaraldehyde, since Zheng discloses a method for preparing a collagen-modified bacteria cellulose composite, and Lee discloses glutaraldehyde enhances mechanical and biologic properties of bacterial cellulose. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize glutaraldehyde concentration, temperature, and immersion period for desired outcomes, since Lee discloses glutaraldehyde enhances mechanical and biologic properties of bacterial cellulose. In other words, glutaraldehyde is art recognized parameter that effects the result. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to place a collagen-modified bacterial cellulose into an aqueous solution containing glutaraldehyde under optimized conditions (e.g., glutaraldehyde concentration, temperature, and immersion period), with a reasonable expectation for successfully preparing a collagen-modified bacteria cellulose composite.

Zheng does not teach the method comprises the claimed vacuum environment conditions (claim 3).
However, Zheng does teach a method for preparing a collagen-modified bacteria cellulose composite comprises vacuum drying the composite.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize vacuum drying conditions such as vacuum degree, drying temperature and time, since Zheng discloses a method for preparing a collagen-modified bacteria cellulose composite comprises vacuum drying the composite. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to optimize vacuum drying conditions such as vacuum degree, drying temperature and time with a reasonable expectation for successfully preparing a collagen-modified bacteria cellulose composite.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (CN102352051; 9/25/2013) in view of Ul-Islam et al (Biotechnol. J. 2015;10:1847-1861.), Portela et al (Microb Biotechnol. 2019;12(4):586-610.), and Lee et al (J Adv Prosthodont. 2015;7:484-95.) as applied to claims 3-5 above, further in view of Liu et al (CN102526795; 7/4/2012).
Zheng does not teach the method comprises a water-soluble inorganic aluminum salt at the claimed concentration (claims 6-9).
However, Zheng does teach a method for preparing a collagen-modified bacteria cellulose composite. Furthermore, Lee does teach mechanical and biologic properties of bacterial cellulose are enhanced via chemical cross-linked methods including glutaraldehyde. Finally, Liu teaches cross-linking agent includes glutaraldehyde and water-soluble aluminum salt (p.3 para 7).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a water-soluble inorganic aluminum salt, since Zheng discloses a method for preparing a collagen-modified bacteria cellulose composite, Lee discloses mechanical and biologic properties of bacterial cellulose are enhanced via chemical cross-linked methods including glutaraldehyde, and Liu discloses that glutaraldehyde and water-soluble aluminum salt are commonly used cross-linking agents. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of a water-soluble inorganic aluminum salt as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to incorporate an optimized amount of water-soluble inorganic aluminum salt with a reasonable expectation for successfully preparing a collagen-modified bacteria cellulose composite.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651